Citation Nr: 0107202	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-37 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include involvement of the thoracic and cervical spine.  


REPRESENTATION

Appellant represented by:	John E. Tuthill, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

Service connection for a back disorder of the 
thoracic/cervical spine was previously and finally denied by 
the Board in April 1995.  Notwithstanding the RO's inferred 
reopening of this claim on appeal, the Board has a legal duty 
to consider the issue of whether new and material evidence 
has been submitted to reopen the claim regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) ("it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated"); see also Marsh v. 
West, 11 Vet. App. 468 (1998) (Board has the jurisdiction - 
indeed, the obligation - to assess its jurisdiction) and 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (Board cannot 
ignore "threshold" issue of new and material evidence).  
Accordingly, this issue is addressed below.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denial of service connection for a back disorder, to 
include medical-opinion statements from the appellant's 
treating physicians, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Statements from the appellant's treating VA and private 
physicians reflect the opinion that the problems with his 
upper dorsal and cervical spine treated in the years after 
service are directly related to an injury he experienced in 
service in November 1955.
CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder (claimed as involving the thoracic/cervical spine).  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), (c) 
(2000).

2.  A back disability of the upper dorsal/cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303(b) and (d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).
Entitlement to service connection for a back disorder 
involving the thoracic/cervical spine was previously and 
finally denied by the Board in April 1995.  That decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  The Board at that 
time denied service connection because while the evidence 
showed the existence of a current disorder of the 
thoracic/cervical spine, there was no medical evidence which 
provided a basis to link the condition to the appellant's 
military service.  Evidence submitted in connection with the 
present appeal includes medical-opinion statements dated in 
June 1995 from the appellant's treating VA physician as well 
as from his private treating physician, Dr. J. L. West, M.D., 
dated in April 1998, December 1998 and March 1999.  In 
addition, the newly submitted evidence includes the report of 
a Dr. C. I. Carlino, M.D., which reflected a medical 
examination of the appellant's back problems conducted in 
July 1956, only one month after his service discharge.  Based 
on this statements, read together with the balance of the 
evidence, it appears that the RO determined that the 
appellant had submitted medical-nexus evidence in support of 
his claim, and therefore, it conceded that new and material 
evidence had been submitted to reopen the claim.  See 
Supplemental Statement of the Case under cover letter dated 
November 21, 2000.  In looking at the entire evidentiary 
record, the Board also finds that under the more relaxed new 
and material standard set forth under Hodge and its progeny, 
this claim now deserves further consideration on a de novo 
basis.  Accordingly, in applying the fair process review 
contemplated by the terms of 38 C.F.R. § 3.156(c), the Board 
concludes that new and material evidence has been submitted 
to reopen the claim of service connection for a back disorder 
of the thoracic/cervical spine.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2000).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, there exists an approximate 
balance of evidence for and against the claim, which by law, 
supports a determination that a back disability involving the 
upper dorsal spine as well as cervical spine had its onset 
during the appellant's military service.

In his many pleadings of record and hearing testimony given 
in connection with this claim as well as prior claims, the 
appellant has consistently described how he suffered an 
injury to his upper back and neck in November 1955 when he 
was struck by a tire that fell from a mounting on a truck.  
He claimed the accident resulted in temporary paralysis and 
an injured and dislocated vertebrae.  He has added that his 
problems with the residuals of this condition continued in 
the years after service.  X-rays taken of his thoracic spine 
in November 1955 were inconclusive, but showed a slight 
"rotation" of the 3rd thoracic vertebrae and the possibility 
of a rotated vertebrae.  X-rays of the cervical spine taken 
at that time were negative, however.  A subsequent x-ray 
study completed in service showed a slight scoliosis of the 
upper thoracic spine.  The appellant was treated with heat, 
massage and a sling.  It was later determined that he had 
myositis of the shoulder muscle and service connection for 
that condition was established.  The balance of his service 
medical records, including the discharge examination, were 
negative for any pertinent abnormalities.  However, the 
newly-submitted evidence included the above-cited medical 
examination report from Dr. Carlino dated in July 1956.  In 
his report, Dr. Carlino noted the pertinent history of the 
accident cited above, and after noting that in-service x-rays 
were negative, he stated, "[h]owever, today's x-rays show 
rotation of the third thoracic vertebrae[,] a possible 
ventral herniation that can result in compression and can 
involve the ventral thecal sac.  I see before me a well-
developed nineteen-year-old male 6'2" in height, weighing 
176 pounds with an unresolved condition with ongoing pain 
that was the result of an accident less then [sic] nine 
months ago."

Additionally, in support of his claim, his treating VA 
physicians, opined in a statement dated in June 1995 that, 
". . . the original [1955] injury may be related to the 
current disc problem [described as disc herniation at C5-6].  
We do not have MRI scanners in 1955, and if it had been 
available, it is distinctly possible that it would have 
demonstrated the disc injury."  Also of record are 
statements dated in 1998-99 from his treating private 
physician, Dr. West, who, based on a detailed analysis of the 
appellant's medical history, opined in April 1998 that, 
"[t]he connection of the current disc protrusion and 
radiculopathy as related to the 1955 accident appears to be 
valid.  This is based on the fact that the patient states 
that he has been seen and treated at various V.A. facilities 
since his discharge for the cervical and dorsal abnormality.  
It also would seem appropriate if one reviews the fact that 
the patient was hospitalized following his original injury."  
In his later statement, dated in March 1999, Dr. West added, 
"[t]he subjective and objective evidence indicates the 
presence of abnormality involving the dorsal spine as well as 
the cervical spine that is related to his 1955 accident."

In light of the above, and considering that the appellant's 
accounts of his 1955 back injury are consistent with the 
circumstances and conditions of his military service under 
38 C.F.R. § 3.303(a), which he has consistently related over 
the years in his contentions and hearing testimony on appeal, 
which are in turn well supported by the medical statements 
cited above, the Board finds that the evidence now assembled 
is highly credible and probative as to the question of a 
medical nexus between his current back disability of the 
upper dorsal/cervical spine and the November 1955 tire 
accident experienced in service.

The Board is of course aware that there the medical-opinion 
evidence cited above is based in part on the appellant's 
reported medical history.  Nevertheless, in a merits-based 
review of the claim, the Board finds that the appellant has 
now legally met the requirements to establish service 
connection for a back disability of the upper dorsal/cervical 
spine.  In this regard, the clinical findings for this 
condition noted by the post service medical evidence, when 
read together with (1) his service medical records, which 
document treatment for a trauma-based injury sustained in 
November 1955, (2) his own sworn testimony regarding his 
chronic residuals of pain in his neck and upper back 
sustained as a result of the accident in service, which is 
well-supported by the newly-obtained 1956 medical examination 
report of Dr. Carlino, and (3) the supportive opinions of his 
treating VA and private physicians who are shown by the 
evidence to be well-acquainted and knowledgeable of his 
medical condition, convinces the Board that, notwithstanding 
the absence of clinical-medical proof, the unique facts in 
this case require that all reasonable doubt as to whether 
this disorder was incurred in service must be accorded to the 
appellant, which thereby establishes entitlement to service 
connection.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303(b) and (d) (2000).

ORDER

Service connection for a back disability of the upper 
dorsal/cervical spine is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 


